Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 1 of 9 PageID# 1085



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            (Alexandria Division)


    JOHN DOE,

           Plaintiff,

     v.                                       Civil Action No. 1:19-cv-00065

    FAIRFAX COUNTY SCHOOL
    BOARD,

           Defendant.



             PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION
            FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

          Plaintiff seeks to amend his Complaint and submits this

    memorandum in support of that motion. Attached hereto is a copy of his

    proposed Second Amended Complaint (Exhibit A; hereinafter, “Exh. A”).

    Defendants have moved to dismiss Plaintiff’s Complaint and Plaintiff

    opposed that motion. The hearing date for that motion was March 22,

    2019. No order from the Court has been made relating to that motion.

    Since briefing and argument on that motion, Doe has learned many new

    and important facts. Accordingly, Plaintiff seeks leave to amend.

                               LEGAL ARGUMENT

          Rule 15(a)(2) provides that leave to amend a pleading should be

    “freely give[n]…when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

    Supreme Court mandates a liberal reading of the rule’s direction for



                                         1
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 2 of 9 PageID# 1086



    “free” allowance: motions to amend are to be granted in the absence of a

    “declared reason” “such as undue delay, bad faith or dilatory

    motive…repeated failure to cure deficiencies by amendments previously

    allowed, undue prejudice to the opposing party…futility of amendment,

    etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

          The Fourth Circuit essentially recognizes three reasons to deny

    leave to amend: prejudice to nonmovant, bad faith by movant, or futility.

    See e.g., Int’l. Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH,

    206 F.3d 411, 420 (4th Cir. 2000) citing Edwards v. City of Goldsboro,

    178 F.3d 231, 241 (4th Cir. 1999). The Fourth Circuit also holds that a

    lack of prejudice would alone ordinarily warrant granting leave to amend

    and that mere delay absent any resulting prejudice or evidence of

    dilatoriness is not a sufficient justification for denial. Davis v. Piper

    Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980).

          Here, Plaintiff has amended one time as a matter of course as

    provided by Rule 15(a). Fed. R. Civ. P. 15(a). Defendants have moved to

    dismiss Plaintiff’s Amended Complaint. The Court has not yet ruled on

    that motion. The Second Amended Complaint addresses the issues in

    Defendants’ motion to dismiss and adds issues that were discovered after

    the Amended Complaint was filed.

          There will be no prejudice to Defendant. If this motion is granted,

    Defendants will certainly renew their motion to dismiss. The Court can

    then resolve that motion on its merits. This assures that there will be no



                                           2
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 3 of 9 PageID# 1087



    prejudice to Defendant. Further, discovery is ongoing and the

    amendment will not delay adjudication. Under these circumstances,

    Plaintiff should be allowed to amend his Complaint and have his claims

    heard on the merits pursuant to the terms of the Second Amended

    Complaint.

          Plaintiff has not acted in bad faith. Plaintiff only recently

    discovered many of the newly alleged facts in the proposed Second

    Amended Complaint. He amends now to further support his plausibility

    arguments. Other newly pled and previously known facts have become

    relevant and important because of the newly learned information.

          The amendments are not futile. Indeed, Plaintiff adds the following

    facts to further support his Title IX and Equal Protection claims (this list

    is not exhaustive of the changes made):

          •   It was discovered during the investigation into Doe and Male

              Student 1 that Female Student 1 sent Male Student 1 salacious

              messages by phone and otherwise. Her messages requested sexual

              favors and described Female Student 1’s sexual ability and her

              capacity to sexually please Male Student 1 quickly. Female Student

              1 admitted sending such a message. Nevertheless, Hess decided not

              to punish Female Student 1 or even investigate Female Student 1 for

              sending the message, even though her actions violated the school’s

              sexual harassment policy. If Female Student 1 were a male, she

              would have been investigated and punished for that behavior, as can


                                          3
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 4 of 9 PageID# 1088



             be seen by the unsubstantiated accusation that Doe sent a similar

             message to Female Student 1 [Exh. A, ¶ 25];

         •   The Board’s training materials, which were provided to Hess and

             others, focus on administrators being conscientious of OCR and

             potential OCR and legal liabilities should they fail to investigate. The

             training materials state that the Board is under significant scrutiny

             due to increased media coverage of Title IX issues, the #METOO

             movement, state and federal lawsuits, and the impact of social media

             [Exh. A, ¶ 47];

         •   Board material also evidence that the Board knows that there is a

             significant negative academic impact on suspended or expelled

             students and that data shows significant disproportionality affecting

             male students [Exh. A, ¶ 48];

         •   Statistical evidence also shows that since November 2010

             approximately forty-eight male students were accused of sexual

             misconduct and all but two of those students have subsequently been

             found to have violated school rules and been punished. During that

             same period, only two female students were accused of misconduct.

             In one instance, the accuser was female; in the other, the accuser was

             a faculty member [Exh. A, ¶ 49];

         •   The Board is aware of gender disparities in its schools and in

             particular in its punishment of male students. Here, the Board was




                                           4
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 5 of 9 PageID# 1089



             aware that Female Student 1 was not investigated or sanctioned for

             her own sexual harassment of Male Student 1 for substantially

             similar conduct as what John Doe was accused [Exh. A, ¶ 50];

         •   Each of the actions and decisions by Hess were delegated to him by

             the Board [Exh. A, ¶ 9];

         •   [Hess] sought out two independent student witnesses on his own

             but, when those witnesses failed to inculpate Doe, failed to include

             their statements in his report [Exh. A, ¶ 10];

         •   [Hess] failed to interview students who were regularly near Doe

             and Female Student 1 during school hours, such as during

             lunchtime, who would have explained that Doe was not harassing

             Female Student 1, but rather the two were mutually and

             consensually flirtatious [Exh. A, ¶ 10];

         •   Four female students, who were friends of Female Student 1,

             colluded with each other and with Female Student 1 to harm Doe

             and see him removed from school. Several voluntarily sought out

             Hess to provide inaccurate statements [Exh. A, ¶ 11];

         •   Hess made up his mind that Doe had engaged in the conduct of

             which he had been accused before interviewing Doe and hearing his

             side of the story. This is evidenced by Hess stating that the only

             thing that would have changed his mind about suspending Doe was

             if Doe admitted to the accusations – in other words, the only way




                                          5
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 6 of 9 PageID# 1090



             for Doe to avoid punishment would have been for him to admit to

             false and unsubstantiated accusations [Exh. A, ¶ 20];

         •   Hess also failed to contact and to work with the Title IX coordinator

             regarding this investigation despite it being required by the Board’s

             policy that he do so [Exh. A, ¶ 22];

         •   Hess also failed to include [in the Detailed Incident Report] that he

             spoke with Female Student 3 twice. The first time she does not

             include any allegations related to Doe. The next day, her statement

             does include allegations against Doe. Despite this inconsistency,

             collusion was never investigated [Exh. A, ¶ 24];

         •   Knowing this, Hess failed to investigate this information as it relates

             to Doe. Indeed, Hess never asked Doe if Female Student 1 sent him

             any sexual messages [Exh. A, ¶ 26];

         •   Each of the actions and decisions by Eline were delegated to him by

             the Board [Exh. A, ¶ 28];

         •   Each of the actions and decisions by Forrest were delegated to her by

             the Board [Exh. A, ¶ 31];

         •   Per the Board’s policy and practices, hearing officers rely on

             investigators (assistant principals) to conduct investigations. The

             hearing officers have no ability gather facts on their own or assess

             the complainant’s or witnesses’ credibility. Forrest relied completely

             on Hess’s account of the facts as well as his credibility determination




                                           6
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 7 of 9 PageID# 1091



              in rendering her decision. The Board did the same. If the

              investigation is flawed, it will have a domino effect on both the

              hearing and appeal process. Here, Hess’s flawed investigation caused

              both the hearing and the appeal to have an erroneous outcome [Exh.

              A, ¶ 40];

          •   Per the Board’s own policies and practices, Eline, Forrest and the

              Board gave undue discretion and deference to Hess, which had

              detrimental effects on John Doe due to Hess’s supremely flawed

              investigation and biases [Exh. A, ¶ 46]; and

          •   Each of the actions and decisions by Hess, Eline, and Forrest were

              ratified by the Board in its decision to uphold the decisions in the

              appeal [Exh. A, ¶ 51].

          Many of the above facts also support Doe’s due process claim. In

    addition to those facts, Doe also pleads (this list is not exhaustive of the

    changes made):

          •   Hess said during his only meeting with Doe that he can be seen

              laughing in the surveillance video. He included this in at least one

              disciplinary report. At the hearing, however, Hess admitted that

              Doe’s back is facing the camera and therefore it is unclear whether

              he is laughing. This is evidence of his bias [Exh. A, 21];

          •   Doe appealed the outcome. His appeal was denied by the Board in a

              closed door meeting. The appeal process violated his due process




                                            7
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 8 of 9 PageID# 1092



              rights by failing to give him a meaningful opportunity to be heard

              [Exh. A, 45]; and

          •   Hess demonstrated his bias by not believing Doe and deciding to

              suspend him before he interviewed him in the investigation. He

              believed the female students based on their testimony alone without

              any documentary evidence, despite credibility issues with the

              witnesses. He did not give Doe a meaningful opportunity to respond

              and stated that the only way he would have believed him and not

              punished him was if he admitted to the allegations [Exh. A, 81].

          Doe is also seeking to add a count pursuant to the Declaratory

    Judgment Act. 22 U.S.C. § 2201. That count does not add any substantive

    factual allegations; it simply adds an alternative vehicle for relief.

          These additional facts and the inferences which can be plausibly

    drawn from the facts support Doe’s allegations of constitutional and Title

    IX claims. There is no prejudice to Defendant; Doe did not act in bad

    faith; and the proposed Second Amended Complaint is not futile. For the

    foregoing reasons, Plaintiff requests that the Court grant leave for

    Plaintiff to file his Amended Complaint.

    Dated: May 13, 2019                      JOHN DOE
                                             By Counsel

                                             HARVEY & BINNALL, PLLC
                                             717 King Street, Suite 300
                                             Alexandria, VA 22314
                                             (703) 888-1943
                                             (703) 888-1930 (facsimile)



                                            8
Case 1:19-cv-00065-AJT-MSN Document 48 Filed 05/13/19 Page 9 of 9 PageID# 1093



                                      By: /s/ Jesse R. Binnall
                                      Jesse R. Binnall
                                      Lindsay R. McKasson
                                      jbinnall@harveybinnall.com
                                      lmckasson@harbeybinnall.com
                                      Counsel for Plaintiff
                           CERTIFICATE OF SERVICE

          I hereby certify that on the 13th day of May, 2019, I filed the

    foregoing using the Court’s CM/ECF system, which will provide notice of

    the foregoing to all counsel of record. There are no pro se parties.

                                                      /s/ Jesse R. Binnall
                                                Jesse R. Binnall
                                                HARVEY & BINNALL, PLLC
                                                717 King Street, Suite 300
                                                Alexandria, VA 22314
                                                (703) 888-1943
                                                (703) 888-1930 (facsimile)
                                                jbinnall@harveybinnall.com

                                                Counsel for Plaintiff




                                         9
